           Case 1-18-45894-ess           Doc 23     Filed 02/20/20        Entered 02/20/20 09:42:06




                                                                                           1775 Wehrle Drive, Suite 100
                                                                                           Williamsville, New York 14221
                                                                                           Phone (716)204-1700
                                                                                           Fax (716)204-1702
                                                                                           http://www.GrossPolowy.com/




                                                 February 17, 2020


Chambers, Hon. Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201


Re:             Justin Michael Restivo
Case No.        18-45894-ess
Loan No.        ....0907


Dear Hon. Elizabeth S. Stong,

         Please allow this letter to serve as a written status report, submitted on behalf of Caliber Home Loans,
Inc. (the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program Procedures.

        This Firm sent a missing documents letter to the Debtor’s Attorney via email on December 10, 2019. At
the January 14, 2020 loss mitigation status conference, the Debtor’s Attorney advised that she was working with
the Debtor to comply with the request. To date, no further documents have been received.

        As a result, this Firm respectfully requests that loss mitigation be terminated.

        If there are any questions, please feel free to contact me directly at 716-253-6218.


                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By: /s/: Nicholas J. Bebirian, Esq.
                                                                   Attorney


cc.     ECF and Email
        Rachel Blumenfeld, Esq.
